Citation Nr: 0824284	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-36 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from February 1996 to February 
1999, with subsequent service in the Texas National Guard.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Waco, Texas, 
which denied the above claims.


FINDINGS OF FACT

1.  The veteran's left shoulder disorder has not been shown 
to have been incurred in or aggravated by service.

2.  The veteran's claimed bilateral knee disorder has not 
been shown to have been incurred in or aggravated by service.

3.  Resolving all doubt in the veteran's favor, tinnitus is 
manifested as a result of the veteran's period of active 
service.

4.  The veteran is not shown to have a current bilateral 
hearing loss disability within the meaning of VA regulations.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
left shoulder disorder have not been met.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).




2.  The criteria for entitlement to service connection for a 
bilateral knee disorder have not been met.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).

3.  The criteria for entitlement to service connection for 
tinnitus have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.303 (2007).

4.  The criteria for entitlement to service connection for 
bilateral hearing loss have not been met. 38 U.S.C.A. §§ 
1110, 1112, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in March 2005, June 2005, August 2005, 
November 2005, and April 2006, the veteran was notified of 
the evidence not of record that was necessary to substantiate 
his claim.  He was told what information that he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.

With respect to the Dingess requirements, the claimant was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date by the letter 
dated in April 2006.  Adequate notice has been provided to 
the veteran prior to the transfer and certification of his 
case to the Board and complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  In the present 
appeal, because the service connection claims are being 
denied, and no effective date or rating percentage will be 
assigned, the Board finds that there can be no possibility of 
any prejudice to the appellant under the holding in Dingess, 
supra.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. The veteran's relevant VA and private 
medical treatment records have been obtained.  The veteran's 
active duty service medical records are apparently 
unavailable.  The Board recognizes that there is a heightened 
obligation to assist a claimant in the development of his 
case, a heightened obligation to explain findings and 
conclusions and to consider carefully the benefit of the 
doubt rule in cases in which records are presumed to have 
been or were destroyed while the file was in the possession 
of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The RO attempted to obtain the veteran's active duty 
service medical records from the National Personnel Records 
Center and Texas Adjutant General, however, responses were 
received from each indicating that the veteran's records were 
not available or could not be found.  The Board notes that 
the RO was able to obtain service medical records from the 
veteran's Texas National Guard service, and these have been 
associated with his claims file.  There is no indication of 
any additional, relevant records that the RO failed to 
obtain.

As to the issues of service connection for bilateral hearing 
loss and tinnitus, the veteran has been afforded a VA audio 
examination.  As to the issues of service connection for a 
left shoulder and bilateral knee disorder, as will be 
discussed below, the claims are being denied on the basis 
that no competent medical evidence has been submitted which 
link any current disorder to the veteran's active service.  
In this circumstance, there is no duty on the part of VA to 
provide a medical examination, because as in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the veteran has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorder in question, and further 
substantiating evidence suggestive of a linkage between his 
active service and the current disorder, if shown.  The 
veteran has not done so, and no evidence thus supportive has 
otherwise been obtained.  Here, as in Wells, the record in 
its whole, after due notification, advisement, and assistance 
to the veteran under the VCAA, does not contain competent 
evidence to suggest that the veteran has a left shoulder or 
bilateral knee disorder that is related to his active 
service.  Given these matters of record, there is no 
competent evidence that "the disability or symptoms may be 
associated with the claimant's active military . . . 
service." 38 U.S.C.A § 5103A(d); cf. Charles v. Principi, 16 
Vet. App. 370 (2002).  Under such circumstances, there is no 
duty to provide another examination or to obtain an 
additional medical opinion.  Id.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.


Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2007).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection for arthritis and certain organic diseases 
of the nervous system may also be established based on a 
legal "presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2007).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Left shoulder and bilateral knee disorders

The veteran asserts that he has current left shoulder and 
bilateral knee disorders that were the result of his period 
of active service.  In a Statement In Support Of Claim (VA 
Form 21-4138) received by the RO in April 2005, he suggested 
that he injured both knees as a result of his duty working as 
a tanker in service.  He added that he began having trouble 
with his left shoulder while doing push-ups when in the 
National Guard.  

As noted above, the veteran's active duty service medical 
records are not available for review, and there is no other 
evidence of record that the veteran had a left shoulder or 
bilateral knee disorder during his period of active service.

Subsequent to service, private outpatient treatment records 
from J. B. G., M.D., dated from January 2002 to June 2002 
show that the veteran was said to have a history of left 
shoulder dislocation which had been reduced in the emergency 
room two years earlier.  The veteran was said to have worked 
in construction as well as for the City of Bryan, and enjoyed 
activities such as lifting weights and playing football.  In 
February 2002, he underwent an anterior left shoulder 
reconstruction, Bankart repair and capsular shift.

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board finds that the 
weight of the evidence is against the claims as there is no 
competent medical evidence of a nexus between the veteran's 
currently reported left shoulder and bilateral knee disorders 
and his period of active service.  Initially, the Board notes 
that in the January 2002 medical record from Dr. J. B. G., it 
was indicated that the veteran's left shoulder dislocation 
was first treated two years earlier.  This would have been 
some time in 2000, which was subsequent to the veteran's 
period of active service.  While the veteran now asserts that 
the current left shoulder disorder is related to injury 
sustained in service, this is in contradiction to what the 
veteran had explained to Dr. J. B. G.  As such, even in the 
absence of the veteran's active duty service medical records, 
the Board does not find credible the veteran's assertions 
that his left shoulder was initially injured in service.

Additionally, while there is evidence of treatment for a left 
shoulder disorder in February 2002, this treatment is more 
than three years following separation from service.  Evidence 
of a prolonged period without medical complaint and the 
amount of time that elapsed since military service, can be 
considered as evidence against a claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).

Additionally, there is no medical evidence of record that the 
veteran has a current bilateral knee disorder.  Congress 
specifically limits entitlement for service- connected 
disease or injury to cases where such incidents have resulted 
in a disability.  In the absence of proof of a present 
bilateral knee disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

There is only the veteran's claim that he currently has a 
left shoulder and bilateral knee disorder that are the result 
of his period of active service.  There is no competent 
evidence of record that the veteran's asserted left shoulder 
and bilateral knee disorders are etiologically related to 
service.  As there is no medical evidence of a current 
bilateral knee disability, and no competent medical evidence 
of a nexus between an in-service injury or disease and the 
asserted left shoulder and bilateral knee disabilities, 
service connection may not be awarded.  See Hickson, 12 Vet. 
App. at 253; Pond, 12 Vet. App. at 346.

Given the absence of competent evidence in support of the 
veteran's claims, for the Board to conclude that the veteran 
has a current left shoulder and bilateral knee disorder that 
were incurred as a result of his period of active service 
would be speculation, and the law provides that service 
connection may not be based on a resort to speculation or 
remote possibility.  38 C.F.R. § 3.102 (2007); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).

The Board has considered the veteran's statements in support 
of his claim that he has a left shoulder and bilateral knee 
disorder as a result of service.  While he is certainly 
competent to describe the extent of his current 
symptomatology, there is no evidence that he possesses the 
requisite medical training or expertise necessary to render 
him competent to offer evidence on matters such as medical 
diagnosis or medical causation.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995);  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).


Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claims for service 
connection for left shoulder and bilateral knee disorder.  
Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims.  See 
Gilbert, 1 Vet. App. at 53.


Tinnitus

In his April 2005 VA Form 21-4138, the veteran reported 
having had ringing in his ears approximately one year 
following his enlistment into service.  As indicated above, 
the veteran's active duty service medical records are not 
available for review, and there is no other evidence of 
record that the veteran had tinnitus during his period of 
active service.  However, his Armed Forces Of The United 
States Report Of Transfer Or Discharge (DD Form 214) of 
record shows that his military occupational specialty was 
listed as armor crewman.  In light of the veteran's military 
occupational specialty, and given that the asserted injury is 
consistent with the circumstances, conditions and hardships 
of his service, the veteran's report of exposure to acoustic 
trauma in service is found to be credible.

A VA audio examination report dated in December 2005 shows 
that the veteran's entire claims file was reviewed by the 
examiner in conjunction with conducting the examination of 
the veteran.  The veteran reported a history of noise 
exposure while serving on a tank crew in 1996 during his 
period of active service.  He described experiencing frequent 
tinnitus, manifested by a ringing or humming sound that would 
occur in both ears, one to five times daily, and which would 
last from a few minutes to all day.  He added that the 
ringing was most noticeable in quiet settings. Although he 
could not recall a specific onset, he indicated that the 
tinnitus began, approximately, in 1997.  The etiology of the 
reported tinnitus was unknown.  He denied any history of ear 
pain, ear infection, or dizziness.  He reported military 
noise exposure from tanks, engines, and gunfire during his 
active duty and National Guard service, and indicated that 
ear protection was used sometimes.  He denied any significant 
civilian occupational noise exposure, but reported 
recreational noise exposure from power tools, with the use of 
hearing protection.  The diagnosis, in pertinent part, was 
reported intermittent bilateral tinnitus.  The examiner 
opined that without the benefit of reviewing any service 
medical records, an opinion regarding the relationship of the 
reported tinnitus to service could not be provided without 
resorting to mere speculation.

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  In this case, the Board 
finds that the veteran's lay description during the December 
2005 VA examination describing the onset and chronicity of 
the ringing in his ears after noise exposure while serving on 
a tank crew during service to be credible and supported by 
the later diagnosis.  Id.

In light of the nature of the veteran's service, his credible 
account of having tinnitus since being exposed to acoustic 
trauma, the current diagnosis of tinnitus, and resolving 
doubt in the veteran's favor, the Board finds that the 
tinnitus had its onset as a result of the veteran's period of 
active service.

In reaching these determinations, the Board notes that the 
December 2005 VA examiner diagnosed the veteran as having 
tinnitus.  While the VA examiner opined that relating the 
currently diagnosed tinnitus to service would be speculative 
because there was no evidence of a diagnosis of tinnitus in 
service, the Board finds that the examiner's conclusion is 
not probative as it relied primarily on the absence of the 
veteran's active duty service medical records and did not 
address the veteran's lay report of having ringing in his 
ears since service as consistent with the nature of his 
duties as an armor crewman.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 36-37 (2007).  The veteran's lay evidence of in-
service incurrence is accepted as sufficient proof of service 
connection since his assertions are consistent with the 
circumstances, conditions, and hardships of such service.


While further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional 
medical opinion, under the benefit of the doubt rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Thus, 
with the resolution of all reasonable doubt in the veteran' 
favor, the Board finds that the veteran has satisfied his 
burden of showing that he suffers from a chronic tinnitus 
disability as a result of acoustic trauma during service.  
See Dalton, 21 Vet. App. at 36-37; Libertine v. Brown, 9 Vet. 
App. 521, 523-24 (1996). 


Bilateral hearing loss

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
a disability for purposes of laws administered by VA when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  The failure to meet these 
criteria at the time of a veteran's separation from active 
service is not necessarily a bar to service connection for 
hearing loss disability.  A claimant "may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability 
is related to service."  Hensley v. Brown, 5 Vet. App. 155, 
159-60 (1993); see 38 C.F.R. § 3.303(d) (2007); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995).

Moreover, under 38 C.F.R. § 4.85 (a), an examination for 
hearing impairment for VA purposes must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) along with a 
puretone audiometry test.



In his April 2005 VA Form 21-4138, the veteran reported 
having had bilateral hearing loss one year after his 
enlistment in service.  As indicated above, the veteran's 
active duty service medical records are not available for 
review, and there is no other evidence of record that the 
veteran had a current bilateral hearing loss disability 
during his period of active service.

The veteran's DD Form 214 shows that his military 
occupational specialty was listed as armor crewman.

Subsequent to active duty service, a report of medical 
examination associated with the veteran's National Guard 
service, dated in May 2001, shows that audiological 
evaluation revealed pure tone thresholds at 500, 1000, 2000, 
3000 and 4000 Hertz were 20, 5, 0, 0, and 0 decibels in the 
right ear, and 10, 0, 0, 0 and 5 decibels in the left ear, 
respectively.  Clinical evaluation showed that the veteran's 
ears were generally normal.  In the associated report of 
medical history, the veteran indicated that he had never had 
ear trouble or hearing loss.

A Texas A&M University Environmental Health and Safety 
Individual Audiogram dated in May 2005 shows that 
audiological evaluation revealed that pure tone thresholds at 
500, 1000, 2000, 3000 and 4000 Hertz were 20, 10, 5, 10, and 
10 decibels in the right ear, and 50, 55, 40, 35 and 45 
decibels in the left ear, respectively.  However, it appears 
that this audiogram was not conducted within the parameters 
of 38 C.F.R. § 4.85.  Specifically, there is no indication 
that this examination was conducted by a state licensed 
audiologist, nor was a Maryland CNC speech discrimination 
test administered.  As such, this audiogram is not useful to 
the Board in determining whether the veteran has hearing 
impairment for VA purposes, and will not be considered 
further herein.   

The December 2005 VA audiology examination report shows that 
the veteran reported having bilateral hearing loss since 1996 
at which time he was exposed to noise exposure while in 
service on a tank crew, to include noise exposure from tanks, 
engines, and gunfire.  He also reported recreational noise 
exposure from power tools, with the use of ear protection.  
He noted difficulty hearing and understanding conventional 
speech, especially women's and children's voices.  
Audiological evaluation revealed pure tone thresholds at 500, 
1000, 2000, 3000 and 4000 Hertz were 10, 10, 5, 5, and 10 
decibels in the right ear, and 15, 15, 15, 20 and 20 decibels 
in the left ear, respectively.  Speech recognition was 98 
percent in the right ear and 94 percent in the left ear.  The 
examiner opined concluded that from the 500 to 4000 Hertz 
frequency range, the veteran had normal hearing, bilaterally.  

After reviewing the competent medical evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for bilateral 
hearing loss, as it is not shown that he has current 
bilateral hearing loss disability that is etiologically 
related to his period of active service.

The May 2001 report of medical examination does not show that 
the veteran had a current bilateral hearing loss disability 
within the meaning of 38 C.F.R. § 3.385, nor did it suggest 
that the veteran had a bilateral hearing loss disability that 
was etiologically related to his period of active service.

As noted above, Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability. Brammer, 3 Vet. App. 
at 225.  The regulation at 38 C.F.R. § 3.385 defines hearing 
loss disability for VA purposes.  That regulation prohibits a 
finding of hearing loss disability where threshold hearing 
levels at 500, 1000, 2000, 3000, and 4000 Hertz are all less 
than 40 decibels and at least three of those threshold levels 
are 25 decibels or less.  Hensley, 5 Vet. App. at 160. 

In order for the veteran to be granted service connection for 
bilateral hearing loss, there must be evidence of a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  Rabideau, 2 Vet. 
App. at 143.  The most recent relevant and valid medical 
evidence, a December 2005 VA audio examination report 
conducted and prepared in accordance with the requirement of 
38 C.F.R. § 3.385 and 38 C.F.R. § 4.85, shows that from the 
500 to 4000 Hertz frequency range, the veteran had normal 
hearing, bilaterally.  The bilateral hearing loss has not 
manifested to a degree that meets the definition of hearing 
loss disability according to the regulatory criteria set 
forth in 38 C.F.R. § 3.385.

Nonne of the competent medical evidence of record indicates 
that the veteran has a current bilateral hearing loss 
disability.  Indeed, the most recent audiological evaluation 
does not show that the veteran had a bilateral hearing loss 
disability within the meaning 38 C.F.R. § 3.385, service 
connection for bilateral hearing loss may not be awarded.  
See 38 C.F.R. § 3.385; see also Hickson, 12 Vet. App. at 253; 
Pond, 12 Vet. App. at 346.

The evidence also does not show that the veteran was 
diagnosed with a bilateral hearing loss disability within one 
year following his separation from service, as such, service 
connection on a presumptive basis is not warranted.  See 38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

The Board is sympathetic to the veteran's claim, and he is 
certainly competent to describe that which he experienced in 
service.  However, any contentions by the veteran that he has 
a current bilateral hearing loss disability that is related 
to noise exposure experienced during active service are not 
competent.  There is no indication that the possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Cromley, 7 Vet. App. at 379; Espiritu, 2 Vet. 
App. at 495.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for bilateral hearing loss.  Although the veteran 
is entitled to the benefit of the doubt where the evidence is 
in approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See Gilbert, 1 Vet. App. at 
53.


ORDER

Service connection for a left shoulder disorder is denied.

Service connection for a bilateral knee disorder is denied.

Service connection for tinnitus is granted.

Service connection for bilateral hearing loss is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


